                                  1

                                  2

                                  3

                                  4                               UNITED STATES DISTRICT COURT

                                  5                             NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                        Case No. 12-cr-00574-PJH-2
                                  8                    Plaintiff/Respondent,

                                  9             v.                                      ORDER TO SHOW CAUSE
                                  10     HOUSTON NATHANIEL, III,                        Re: Dkt. No. 469

                                  11                   Defendant/Movant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is the motion of defendant Houston Nathaniel, III (“movant”) for an

                                  15   order under 28 U.S.C. § 2255 to vacate, set aside or correct his sentence. Dkt. no. 469

                                  16   (“Mot.”). Pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings for the

                                  17   United States District Courts, the court conducts an initial review of this motion to

                                  18   determine whether it presents a cognizable claim for relief and requires a response by

                                  19   the government. For the reasons set forth below, the court orders the government as

                                  20   respondent to show cause why relief should not be granted on the claims of ineffective

                                  21   assistance of counsel.

                                  22                                           BACKGROUND

                                  23          Movant is currently serving a sentence imposed by this court. On July 19, 2012,

                                  24   the grand jury returned an indictment charging movant with violations of 18 U.S.C.

                                  25   § 1962(d), Racketeering Conspiracy (Count One); 18 U.S.C. §§ 1959(a)(2) and 2 -

                                  26   Maiming in Aid of Racketeering (Count Two); 18 U.S.C. §§ 1959(a)(3) and 2 - Assault

                                  27   with a Dangerous Weapon of Aid of Racketeering (Counts Three, Six, Ten, Twelve,

                                  28   Fourteen, Sixteen, Eighteen and Twenty); 18 U.S.C. §§ 1959(a)(1) and 2 - Murder in Aid
                                  1    of Racketeering (Count Nine); 18 U.S.C. §§ 1959(a)(5) and 2 - Attempted Murder in Aid

                                  2    of Racketeering (Counts Four, Seven, Eleven, Thirteen, Fifteen, Seventeen, Nineteen

                                  3    and Twenty-One); 18 U.S.C. § 924(j)(1) - Using a Firearm During and In Relation to a

                                  4    Crime of Violence Causing Death (Count Twenty-Two); 18 U.S.C. § 924(c) - Using a

                                  5    Firearm During and In Relation to a Crime of Violence (Counts Five, Eight and Twenty-

                                  6    Three). On June 18, 2015, a twenty-seven count Superseding Indictment was filed,

                                  7    adding charges against two additional defendants. Dkt. no. 106.

                                  8           On August 9, 2017, movant pled guilty pursuant to a Rule 11(c)(1)(C) plea

                                  9    agreement to Counts One through Seven, and Counts Ten through Twenty-Three, of the

                                  10   Superseding Indictment. Dkt. no. 241 (“Plea Agreement”). Count Eight for

                                  11   Use/Possession of Firearm in Furtherance of Crime of Violence in violation of

                                  12   § 924(c)(1)(A) and Count Nine for Murder in Aid of Racketeering of the Infant Victim in
Northern District of California
 United States District Court




                                  13   violation of § 1959(a)(1) were dismissed on the government’s motion. By entering into

                                  14   the plea agreement, movant agreed to give up the right to appeal the conviction,

                                  15   judgment, orders of the court, and any aspect of the sentence, but reserved the right to

                                  16   claim that counsel was ineffective. The plea agreement also provided that movant

                                  17   agreed not to file any collateral attack on the conviction or sentence, except that he

                                  18   reserved the right to claim ineffective assistance of counsel.

                                  19          On March 6, 2018, the court accepted the plea agreement and sentenced

                                  20   Nathaniel to a total term of imprisonment of 516 months, calculated as 96 months on

                                  21   Counts One, Two, Three, Four, Six, Seven, and Ten through Twenty-One of the

                                  22   Superseding Indictment with all counts to run concurrent; 120 months on Count Five of

                                  23   the Superseding Indictment to run consecutive to the term imposed on Counts One, Two,

                                  24   Three, Four, Six, Seven, and Ten through Twenty-One; and 300 months on Counts

                                  25   Twenty-Two and Twenty-Three of the superseding indictment to run concurrent to each

                                  26   other and consecutive to terms imposed in all other counts. The court also sentenced

                                  27   Nathaniel to five years of supervised release; $63,000 restitution; and a special

                                  28   assessment in the amount of $2,100.
                                                                                    2
                                  1                                          DISCUSSION

                                  2          On March 4, 2019, Nathaniel filed the instant motion to vacate, set aside or correct

                                  3    the sentence pursuant to 28 U.S.C. § 2255. Section 2255 provides in part as follows:

                                  4                 A prisoner in custody under sentence of a court established by
                                                    Act of Congress claiming the right to be released upon the
                                  5                 ground that the sentence was imposed in violation of the
                                                    Constitution or laws of the United States, or that the court was
                                  6                 without jurisdiction to impose such sentence, or that the
                                                    sentence was in excess of the maximum authorized by law, or
                                  7                 is otherwise subject to collateral attack, may move the court
                                                    which imposed the sentence to vacate, set aside or correct the
                                  8                 sentence.
                                  9                 Unless the motion and the files and records of the case
                                                    conclusively show that the prisoner is entitled to no relief, the
                                  10                court shall cause notice thereof to be served upon the United
                                                    States attorney, grant a prompt hearing thereon, determine the
                                  11                issues and make findings of fact and conclusions of law with
                                                    respect thereto. . . .
                                  12
Northern District of California
 United States District Court




                                  13         The Sixth Amendment entitles criminal defendants to the “‘effective assistance of

                                  14   counsel’”—that is, representation that does not fall “below an objective standard of

                                  15   reasonableness” in light of “prevailing professional norms.” Strickland v. Washington,

                                  16   466 U.S. 668, 686 (1984). A successful claim of ineffective assistance of counsel has

                                  17   two components. First, the defendant must show that counsel’s performance was

                                  18   deficient. Id. This requires showing that counsel made errors so serious that counsel

                                  19   was not functioning as the “counsel” guaranteed the defendant by the Sixth Amendment.

                                  20   Id. Second, the defendant must show that he was prejudiced by counsel’s deficient

                                  21   performance. Id. That is, there must be a reasonable probability that but for counsel’s

                                  22   unprofessional errors, the result of the proceeding would have been different. Id. at 694.

                                  23         Movant asserts the following grounds for relief: (1) counsel rendered ineffective

                                  24   assistance by failing to move to dismiss Counts Twenty-Two and Twenty-Three for

                                  25   violations of §§ 924(j)(1) and 924(c)(1)(A), respectively, on the ground that each of these

                                  26   counts were predicated on an underlying crime that is not categorically a “crime of

                                  27   violence” in light of Johnson v. United States, 135 S. Ct. 2551 (2015), and Sessions v.

                                  28   Dimaya, 138 S. Ct. 1204 (2018); (2) counsel rendered ineffective assistance at
                                                                                    3
                                  1    sentencing by failing to seek consideration for a lower sentence for the underlying

                                  2    predicate offenses in light of Dean v. United States, 137 S. Ct. 1170 (2017); (3) counsel

                                  3    rendered ineffective assistance by failing to seek dismissal of the § 924(c) offense

                                  4    charged in Count Twenty-Three as a lesser included offense of the § 924(j) offense

                                  5    charged in Count Twenty-Two under the Double Jeopardy Clause; (4) petitioner did not

                                  6    waive his right to attack his illegal conviction on direct appeal or in a § 2255 motion, as

                                  7    his plea agreement waiver was entered unknowingly and should not be enforced against

                                  8    him; and (5) counsel rendered ineffective assistance by failing to file a notice of appeal to

                                  9    challenge the illegal convictions under § 924(c) and § 924(j) under the holdings of

                                  10   Johnson and Dimaya, and to challenge the sentencing errors under Dean and the Double

                                  11   Jeopardy Clause.

                                  12          1.     The first ground for claiming ineffective assistance of counsel, for failure to
Northern District of California
 United States District Court




                                  13   seek dismissal of Counts Twenty-Two and Twenty-Three, argues that the predicate

                                  14   crimes underlying the § 924(j) and § 924(c) counts, respectively, do not qualify as “crimes

                                  15   of violence” in light of Johnson and Dimaya. The “crime of violence” definition in

                                  16   § 924(c)(3) is nearly identical to that of 18 U.S.C. § 16, having both a “force clause” (“[an

                                  17   offense that] has as an element the use, attempted use, or threatened use of physical

                                  18   force against the person or property of another”) and a “residual clause” (“[any other

                                  19   offense that is a felony and] that, by its nature, involves a substantial risk that physical

                                  20   force against the person or property of another may be used in the course of committing

                                  21   the offense”). In Dimaya, the Supreme Court held that the residual clause of § 16(b) is

                                  22   void for vagueness, leaving “crime of violence” to be defined under the force clause of

                                  23   § 16(a). Dimaya, 138 S. Ct. at 1223 (citing Johnson, 135 S. Ct. at 2557-60).

                                  24          Movant’s supporting memorandum of points and authorities erroneously refers to

                                  25   manslaughter as one of the predicate offenses underlying the conviction for use of a

                                  26   firearm in furtherance of a crime of violence causing death, as charged in Count Twenty-

                                  27   Two. As evident on the face of the Superseding Indictment, Count Twenty-Two does not

                                  28   allege use or carrying of a firearm during and in relation to manslaughter, but specifies
                                                                                      4
                                  1    the following predicate crimes of violence underlying that § 924(j) violation: murder in aid

                                  2    of racketeering, assault with a dangerous weapon in aid of racketeering, and attempted

                                  3    murder in aid of racketeering. Because the substantive offense of Murder in Aid of

                                  4    Racketeering of the Infant Victim, charged as Count Nine of the Superseding Indictment,

                                  5    was dismissed on the government’s motion pursuant to the written plea agreement, only

                                  6    the two remaining predicate offenses qualified as crimes of violence underlying the use of

                                  7    firearm counts: assault with a dangerous weapon and attempted murder. Count Twenty-

                                  8    Two further charges that said use of a firearm caused the death of the infant victim, and

                                  9    specifies that the killing was murder, as defined in 18 U.S.C. § 1111, and manslaughter,

                                  10   as defined in 18 U.S.C. § 1112. Manslaughter was not alleged as a crime of violence

                                  11   underlying the use of a firearm in either Count Twenty-Two or Twenty-Three.

                                  12          With the correction of the erroneous reference to manslaughter as a predicate
Northern District of California
 United States District Court




                                  13   “crime of violence” underlying Count Twenty-Two, the first claim for relief asserts that

                                  14   counsel was ineffective for failing to move for dismissal of Counts Twenty-Two and

                                  15   Twenty-Three on the ground that the predicate offenses of assault with a dangerous

                                  16   weapon and attempted murder do not qualify as crimes of violence as defined under the

                                  17   force clause of § 924(c)(3). Liberally construed, this claim appears colorable under 28

                                  18   U.S.C. § 2255 and merits an answer by the government.

                                  19          2.     The second claim for relief asserts that counsel rendered ineffective

                                  20   assistance at sentencing by failing to seek a more lenient sentence for the predicate

                                  21   offenses in light of the Supreme Court’s holding in Dean, that sentencing courts may

                                  22   consider “a mandatory minimum under § 924(c) when calculating an appropriate

                                  23   sentence for the predicate offense.” 137 S. Ct. at 1178. Liberally construed, this

                                  24   ineffective assistance of counsel claim appears colorable under § 2255 and merits an

                                  25   answer by the government.

                                  26          3.     The third claim for relief asserts that the conviction on both Count Twenty-

                                  27   Two for use of a firearm during and in relation to a crime of violence causing death under

                                  28   § 924(j) and Count Twenty-Three for use of a firearm during and in relation to a crime of
                                                                                    5
                                  1    violence under § 924(c) violated the Double Jeopardy clause, and that counsel failed to

                                  2    object to the multiple punishments for the same offense. As movant recognizes, the

                                  3    terms of imprisonment on Counts Twenty-Two (10 years-life) and Twenty-Three (25

                                  4    years) ran concurrently with each other for a sentence of 300 months (25 years), but

                                  5    consecutive to all other counts. However, movant contends that the sentences for

                                  6    violating both § 924(j) and § 924(c) were not entirely concurrent because each conviction

                                  7    carries a mandatory special assessment, subjecting him to multiple punishments within

                                  8    the meaning of the Double Jeopardy clause. Mot. at 11 (citing Ray v. United States, 481

                                  9    U.S. 736 (1987) (per curiam) (determining that although the district court imposed

                                  10   concurrent prison terms on three separate counts, the sentences were not concurrent

                                  11   because a $50 assessment was imposed on each of the counts of conviction)). Liberally

                                  12   construed, this claim for ineffective assistance of counsel for failure to raise a multiplicity
Northern District of California
 United States District Court




                                  13   challenge to the special assessment imposed in the sentence appears colorable under

                                  14   28 U.S.C. § 2255 and merits an answer from the government. See United States v.

                                  15   Quiroz-Gomez, 2000 WL 125796 (9th Cir. Feb. 2, 2000) (unpublished) (remanding with

                                  16   directions to amend judgment by striking a concurrent sentence and conviction under

                                  17   statutory provision that did not create separate crime and to reduce the special

                                  18   assessment from $200 to $100).

                                  19          4.     The fourth asserted ground for relief alleges that movant did not knowingly

                                  20   waive his rights to attack his illegal conviction on direct appeal or in a § 2255 motion,

                                  21   citing Class v. United States, 138 S. Ct. 798, 804-05 (2018), which held that “a guilty plea

                                  22   does not bar a claim on appeal ‘where on the face of the record the court had no power

                                  23   to enter the conviction or impose the sentence,’” and United States v. Torres, 828 F. 3d

                                  24   1113, 1125 (9th Cir. 2016), where the Ninth Circuit recognized that “an appeal waiver

                                  25   does not deprive a defendant of a constitutional ineffective assistance of counsel claim,”

                                  26   nor does a waiver of appellate rights apply “if a defendant's sentence is ‘illegal,’ which

                                  27   includes a sentence that ‘violates the Constitution.’” Movant also argues that his waiver

                                  28   of appellate and collateral challenge rights was not knowing because the grounds for
                                                                                      6
                                  1    invalidating the residual clause of the § 924(c) “crime of violence” definition under

                                  2    Johnson and Dimaya was not explained by counsel; the holding of Dean that could serve

                                  3    as a basis for seeking appellate review of the sentence under the plain error standard of

                                  4    Rule 52(b) was not explained to movant; and the waiver of collateral attack on an illegal

                                  5    sentence on double jeopardy grounds was not discussed with movant. These allegations

                                  6    that the appeal waiver was not knowing and voluntary do not challenge the advice of

                                  7    counsel in accepting the plea offer or entering a guilty plea, and do not, therefore, allege

                                  8    a separate claim of ineffective assistance of counsel in the entry of the guilty plea or plea

                                  9    agreement.

                                  10          This fourth ground for relief asserts, as a threshold matter, that movant’s appeal

                                  11   waiver was not knowingly and voluntarily made on two grounds. First, under the holdings

                                  12   of Class and Torres, movant argues that there was no knowing waiver of his right to
Northern District of California
 United States District Court




                                  13   challenge an illegal sentence, either on direct appeal or by collateral attack. Movant’s

                                  14   waiver argument under Class merits a response by the government, to the extent that the

                                  15   substantive claims for relief challenge the government’s power to criminalize the admitted

                                  16   conduct, “do not contradict the terms of the indictment or the written plea agreement,”

                                  17   and “are consistent with [movant’s] knowing, voluntary, and intelligent admission that he

                                  18   did what the indictment alleged,” such that those claims can be “resolved without any

                                  19   need to venture beyond that record.” Class, 138 S. Ct. at 804.

                                  20           Second, movant contends that the waiver of appellate rights and collateral attack

                                  21   rights was not knowing and voluntary because he was not aware of his appellate and

                                  22   collateral claims at the time of the waiver. “A waiver of appellate rights is enforceable if

                                  23   (1) the language of the waiver encompasses his right to appeal on the grounds raised,

                                  24   and (2) the waiver is knowingly and voluntarily made.” United States v. Medina-

                                  25   Carrasco, 815 F.3d 457, 461 (9th Cir. 2016) (citations and internal marks omitted). To

                                  26   determine whether an appeal waiver was knowingly and voluntarily made, the court must

                                  27   “look ‘to the circumstances surrounding the signing and entry of the plea agreement to

                                  28   determine whether the defendant agreed to its terms knowingly and voluntarily.’” United
                                                                                     7
                                  1    States v. Lo, 839 F.3d 777, 783–84 (9th Cir. 2016) (quoting United States v. Baramdyka,

                                  2    95 F.3d 840, 843 (9th Cir. 1996)). This requires the court to consider “the express

                                  3    language of the waiver and the facts and circumstances surrounding the signing and

                                  4    entry of the plea agreement, including compliance with Federal Rule of Criminal

                                  5    Procedure 11.” United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000), abrogated

                                  6    on other grounds by United States v. Rahman, 642 F.3d 1257, 1259 (9th Cir. 2011).

                                  7           Under Ninth Circuit authority, the fact that a defendant “‘did not realize the strength

                                  8    of his potential appellate claims at the time that he entered into the plea agreement’ does

                                  9    not permit him to invalidate his knowing and voluntary waiver of appellate rights,” and a

                                  10   valid waiver will be enforced “even if the claims that could have been made on appeal

                                  11   absent that waiver appear meritorious, because ‘the whole point of a waiver . . . is the

                                  12   relinquishment of claims regardless of their merit.’” Medina-Carrasco, 815 F.3d at 462-63
Northern District of California
 United States District Court




                                  13   (quoting Nguyen, 235 F.3d at 1184). To the extent that the fourth ground for relief

                                  14   otherwise alleges that the waivers of his right to appeal and right to file a collateral attack

                                  15   are not enforceable because they were not made knowingly and voluntarily, this

                                  16   argument warrants a response by the government. Because this challenge to validity of

                                  17   the waivers requires the court to ask “what the defendant reasonably understood to be

                                  18   the terms of the agreement when he pleaded guilty,” the government is directed to

                                  19   provide a transcript of movant’s plea hearing. Medina-Carrasco, 815 F.3d 457, 461

                                  20   (citing United States v. De la Fuente, 8 F.3d 1333, 1337 (9th Cir. 1993)).

                                  21          5.     The fifth claim for relief asserts that counsel rendered ineffective assistance

                                  22   by failing to file a direct appeal on the grounds that (a) at sentencing, counsel neglected

                                  23   to seek consideration of the mandatory minimum sentence under § 924(c) in light of

                                  24   Dean; (b) the sentence for Counts Twenty-Two and Twenty-Three violated the Double

                                  25   Jeopardy Clause; and (c) the conviction and sentence on Counts Twenty-Two and

                                  26   Twenty-Three were unconstitutional in light of Johnson and Dimaya. This ineffective

                                  27   assistance of counsel claim presents a colorable claim for relief in light of Garza v. Idaho,

                                  28   139 S. Ct. 738 (2019), and warrants a response by the government.
                                                                                      8
                                   1                                         CONCLUSION

                                   2         For the foregoing reasons, the court ORDERS as follows:

                                   3         1.     Within 56 days of the date of this order, respondent shall file with the court

                                   4   and serve on movant (a) transcripts of the August 9, 2017, change of plea hearing and

                                   5   the March 6, 2018, sentencing hearing; and (b) an answer conforming in all respects to

                                   6   Rule 5 of the Rules Governing Section 2255 Proceedings, showing cause why the court

                                   7   should not “vacate, set aside or correct the sentence” being served by movant on the

                                   8   grounds of ineffective assistance of counsel set forth in Claims 1, 2, 3, and 5, above.

                                   9         2.     If movant wishes to respond to the answer, he shall do so by filing a reply

                                  10   with the court and serving it on respondent within 30 days of his receipt of the answer.

                                  11         IT IS SO ORDERED.

                                  12   Dated: April 3, 2019
Northern District of California
 United States District Court




                                  13
                                                                                   PHYLLIS J. HAMILTON
                                  14                                               United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    9
